Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 11/29/2021 overcome all the rejections and objections set forth in the previous Office Action.
Allowable Subject Matter
Claims 1-4, 21-24 and 26-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Breed et al. (US 20030209893 A1): “Optical classification method for classifying an occupant in a vehicle by acquiring images of the occupant from a single camera and analyzing the images acquired from the single camera to determine a classification of the occupant. The single camera may be a digital CMOS camera, a high-power near-infrared LED, and the LED control circuit. It is possible to detect brightness of the images and control illumination of an LED in conjunction with the acquisition of images by the single camera. The illumination of the LED may be periodic to enable a comparison of resulting images with the LED on and the LED off so as to Abstract) “[1575] … thermal IR imagers and enhanced visual imagers can be used in practicing this invention as well as the other technologies mentioned above. In this manner, the eyes or other parts of the occupant can be found at night without additional sources of illumination.”
Prokoski (US 20020136435 A1): “A biometric identification system directed toward use of dual-band visual-infrared imaging with appropriate techniques for integrating the analysis of both images to distinguish less reliable from more reliable image components, so as to generate a composite image comprised of layers. Correlation and analysis of the composite layers enables improved reliability in identification. The method and apparatus of the invention provide for efficient and optimized use of dual-band imaging for biometric identification of faces, fingerprints, palm and hand prints, sweat pore patterns, wrist veins, and other anatomical features of humans and animals. One embodiment includes the addition of a thermal infrared camera to a visual facial recognition system, with the IR image used to determine that the subject is alive and locate any features which are disguised. Another embodiment adds a visual camera to a thermal infrared facial recognition system, with areas of the visual image used to add colors and to fill-in behind eyeglasses which block the thermal infrared signature.” (Abstract)

    PNG
    media_image1.png
    649
    518
    media_image1.png
    Greyscale

Zhang (US 20190377856 A1): “The present disclosure provides a verification method, a verification device, an electronic device and a computer readable storage medium. The verification method includes: determining whether the movable component is triggered; when the movable component is triggered, moving the infrared camera and the structured light projector toward the outside of the housing Abstract)

    PNG
    media_image2.png
    624
    392
    media_image2.png
    Greyscale

Wang et al. (US 20130148847 A1): “[0030] A "binary image" is an image containing pixels which have been classified using a pixel classification method. FIG. 1 

    PNG
    media_image3.png
    551
    420
    media_image3.png
    Greyscale

Mogi (US 20140099005 A1): “A face authentication procedure is performed on a face detected in a visible light image of a scene, and correctness of an authentication determination of the face authentication procedure is verified by comparing the visible light image to an infrared light image of the same scene. The verification may be performed by comparing the luminance and/or the size of an eye region in the visible light image to the luminance and/or the size of the eye region in the infrared light image.” (Abstract)

    PNG
    media_image4.png
    712
    485
    media_image4.png
    Greyscale

SILAWAN et al. (US 20160320085 A1): “A sensor control method that is executed by an air-conditioning apparatus includes: acquiring a first thermal image by scanning an air-conditioned space using the infrared sensor in accordance with a first scanning scheme, the air-conditioning apparatus being placed in the air-conditioned space; extracting a subject thermal image from the first thermal image, based on a difference between a background thermal image of the air-conditioned space when no subject is present therein and the first thermal image; determining a second scanning scheme different from the first scanning scheme, when the subject thermal image has a size smaller than a threshold size; and acquiring a second thermal image by scanning an area corresponding to the subject thermal image of the air-conditioned space using the infrared sensor in accordance with the determined second scanning scheme.” (Abstract)

    PNG
    media_image5.png
    293
    507
    media_image5.png
    Greyscale

Wolf et al. (US 20180218200 A1): “Methods, systems, and devices are described for warless communications. An apparatus may identifying a living person by recording a heat image of a person's facial area and detecting a local heat inhomogeneity in a Abstract)
Sheng et al. (US 20050123182 A1): “This invention provides a temperature sensor to sense a temperature profile of a target surfaces and to judge whether the high-temperature area, having a temperature higher than a predetermined temperature, of the target surface is a major area. The temperature sensor comprises an image capturing module, an image processing module, an image database and a comparison module. The image capturing module is used to measure the temperature profile of the target surface and capture a heat image of the target object. The image processing module is used to label the high-temperature area wherein the temperature is high than a predetermined temperature. The image database stores a plurality of images of the major areas. The comparison module compares an image of the high-temperature area with the image of the major area stored in an image database and decides whether the high-temperature area is the major area.” (Abstract)

    PNG
    media_image6.png
    350
    497
    media_image6.png
    Greyscale

Indrakanti et al. (US 20200133295 A1): “A method for assisting operation of a vehicle traveling on a roadway includes acquiring visual images around the vehicle with at least one visual camera having a field of view and acquiring thermal images around the vehicle with at least one thermal camera having the field of view. The thermal images are superimposed over the visual images to produce composite images. An object is detected in the composite images. A vehicle assist system adjusts at least one of a direction of travel and speed of the vehicle in response to detecting the object.” (Abstract)
Bazakos et al. (US 20060102843 A1): “A face detection and recognition system having several arrays imaging a scene in the infrared and visible spectrums. The system may use weighted subtracting and thresholding to distinguish human skin in a sensed image. A feature selector may locate a face in the image. The image may be cropped with a frame or border incorporating essentially only the face. The border may be superimposed on images from an infrared imaging array and the visible imaging array. Sub-images containing the face may be extracted from within the Abstract)
Adams (US 20180278606 A1): “[0039] In some embodiments, an optional technique ensures proof of life, or in other words, that a living human or a living non-human (e.g., animal or other species) appendage is being used for authentication. In some embodiments, a living human or non-human appendage can be interpreted as any organic living biological entity, organic human or non-human data, muscle tissue, human or non-human organs, and the like. More specifically, a thermal profile or laser/luminance (color signature) component validates thermal characteristics or color signatures within a range of live human or non-human data. This prevents prosthesis from being used to replicate a subject. In some embodiments, a thermal data transmission is received by the authentication server. The thermal data transmission includes thermal characteristics such as heat values corresponding with specific coordinates of the live/human or non-human appendage, temperature maps corresponding with specific coordinates of the live/human or non-human appendage, and similar thermal characteristics. A thermal profile is generated from one of the thermal characteristics and/or relative disparities of the thermal characteristics from the thermal data transmission. The thermal profile may be a dataset of thermal properties relative to localized coordinates of the live human or non-human appendage. The thermal profile is then compared against a database 
Wang et al. (US 9202105 B1): “A user can be authenticated to any of a number of computing devices using an authentication process that recognizes the user and verifies that an actual human being is attempting to be authenticated, in order to minimize the ability of another person to spoof the authentication process. A model of a user can be generated and stored in the cloud, enabling that model to be synchronized across various devices. A user accessing one of these devices can have image information captured, which can be used with a facial recognition process, to recognize the user, and with a human verification process, to verify that the facial information corresponds to a human user. Various approaches such as visual analysis, three-dimensional imaging, and thermal imaging can be used to verify that the human user being recognized is interactive with the device.” (Abstract)

    PNG
    media_image7.png
    289
    370
    media_image7.png
    Greyscale

Hoevenaar et al. (US 11070763 B2): “A system includes a processor and a memory storing program instructions. The instructions are executable by the processor to generate a first image file representing a thermal image and a second image file representing a visible light image. The instructions are executable to generate a first blended image based on the thermal image, the visible light image, and a display setting. Furthermore, the instructions are executable to display the first blended image on a display and to transmit, via a network interface to a server having an application for serving an image file generated by the processor, an image file upload. The image file upload includes: the first and second image files and a third image file representing the first blended image or the display setting for generating a second blended image based on the thermal and visible light images and the display setting.” (Abstract)
Pavlidis (US 6996256 B2): “Thermal image data of at least a region of a face of a person is provided. The thermal image data is used to determine a physiological state of a person, e.g., anxiety. For example, anxiety may be determined by a comparison of the thermal image data to a baseline, or by comparison of thermal image data for one region of the person's face to another.” (Abstract)

    PNG
    media_image8.png
    281
    410
    media_image8.png
    Greyscale


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./FENG NIU/Primary Examiner, Art Unit 2669